*1141
On Motion to Strike

SCHWARTZ, Judge.
The Unemployment Appeals Commission has moved to “strike” the notice of appeal filed before it on the ground that it was signed by a corporate representative who is not a member of the Florida Bar. The motion is denied solely because, as outlined in The Magnolias Nursing and Convalescent Center v. Department of Health and Rehabilitative Services, Office of Licensure and Certification, 420 S.2d 310 (Fla. 1st DCA 1982), “self-representation by corporations is permissible in administrative proceedings.” 1 In accordance with the procedure adopted in Magnolias, an attorney shall appear herein on behalf of the appellant within fifteen days of this order, or this appeal shall stand dismissed.

. We do not decide that this court will continue to adhere to the apparent holding in Great Southern Trucking Co. v. Standard Wholesale Grocery Co., 110 So.2d 507 (Fla. 3d DCA 1959), cited in Magnolias, that a notice of appeal filed in a trial court by a non-Florida Bar member on behalf of a corporation, is not a nullity. Contra, Daytona Migi Corp. v. Daytona Automotive Fiberglass, Inc., 417 So.2d 272 (Fla. 5th DCA 1982) (alternative holding); but cf., Gelkop v. Gelkop, 384 So.2d 195 (Fla. 3d DCA 1980); Nicholson Supply Co., Inc. v. First Federal Savings & Loan Assn, of Hardee County, 184 So.2d 438 (Fla. 2d DCA 1966).